                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


THOMAS E. BRADLEY,JR.,

        Petitioner,

V.                                                Civil Action No. 3:19CV295-HEH

MARK BOLSTER,

        Respondent.

                               MEMORANDUM OPINION
                      (Dismissing Habeas Petition Without Prejudice)

        Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus. By

Memorandum Order entered on April 23, 2019,the Court directed Petitioner to complete

and retum, within fifteen days ofthe date of entry thereof, an affidavit in support of his

request to proceed informa pauperis or pay the $5.00 filing fee. More than fifteen(15)

days have passed and Petitioner has not returned the required informa pauperis affidavit.

Petitioner also has failed to pay the assessed fee or adequately explain any special

circumstances warranting excuse from payment. Accordingly, the action will be

dismissed without prejudice. A certificate of appealability will be denied.

        An appropriate order will accompany this Memorandum Opinion.



                                   HENRY E. HUDSON
Date:                              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
